DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.

Response to Arguments
Regarding the 112, 1st and 112, 2nd rejections, applicant’s amendments and related arguments have overcome these rejections; therefore they are withdrawn.  However, applicant’s amendments have created new 112, 2nd issues; see below.
Regarding the 103 rejection of Smits, applicant’s amendments and related arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, the examiner has found a new prior art reference to teach the amended limitations; see new 103 rejection below.
little or no damaging thermal heating of the surrounding tissue occurs as the energy diffuses out.”  Therefore, it's clear that there is still heat, i.e. a little/negligible, and the goal of the Smits invention is to choose the laser parameters, including scan/shot pattern (par 0042), to achieve this goal of preventing thermal damage, as much as possible.  Applicant’s arguments that Smits is not concerned with thermal damage of tissue and therefore there is no need for and teaches away from the claimed scan pattern is not considered persuasive.  
Furthermore, the examiner would also like to emphasize that just because applicant’s reason for using the claimed scan patterns is “to ensure that thermal heating of the skin or tissue is below a threshold likely to cause skin damage” doesn’t mean that it wouldn’t be obvious to use the claimed scan patterns for a different reason (unrelated to thermal/heat damage).  Specifically, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  For example, it is well-known in the art that raster scan patterns provide a uniform/continuous treatment pattern and are commonly used for tattoo removal procedures.  Therefore, the prior art does not have to teach or recognize that using the claimed scan pattern(s) will prevent thermal damage in order for the scan pattern to be obvious. 

Lastly, applicant argues that the proposed modification changes the principle operation of Smits.  The examiner disagrees.  As stated above, Smits IS explicitly concerned with preventing thermal damage. Therefore, modifying Smits with the claimed scan patterns “to ensure that thermal heating of the skin or tissue is below a threshold likely to cause skin damage” would in no way change the principle operation. Second, the modification can be accomplished for a different reason, one that has nothing to do with thermal damage, e.g. providing a uniform and/or continuous scan pattern for tattoo removal.  Therefore, even if the examiner agrees that Smits is not concerned with and teaches away from preventing thermal damage (which the examiner does not concede), the modification can still be obvious for other reasons which in no way would alter the “non-thermal process” taught by Smits, e.g. uniformity/continuity of the scan pattern. 
Claim Interpretation
Regarding claims 31-38, the examiner would like to emphasize that “thermal relaxation time” is an intended result/effect of the laser parameters AND the skin being treated.  Specifically, thermal relaxation time is defined as “the time taken for the temperature of the skin to fall by one half of its initial temperature rise”.  This clearly depends on many factors, including but not limited to, skin color, skin density, skin thickness, depth of the target within the skin, any intervening anatomical structures (freckles, blood vessels, moles, lesions, etc.), wavelength of the laser, etc.; none of which are defined in the claims.  Applicant is reminded that the material or article worked upon by a structure being claimed does not impart patentability to the claims; MPEP 2115.  Therefore, the prior art does not have to explicitly teach the claimed thermal relaxation time and only has to teach laser parameters that are capable of providing this result (depending on the specific wavelength used as well as the skin and target being treated), i.e. the art can be completely silent on thermal relaxation time and still read on the claims.  The examiner contends that if the prior art teaches the same/similar laser parameters for pulse energy and spot size, as disclosed by applicant, then these same/similar parameters are at least capable of providing the same result (thermal relaxation time).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 29 and 31-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 29, 31, 35, 36 and 38 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much “about” adds to the claimed value/range.  Because there is no standard within the art, it’s unclear what the scope of these claimed values/ranges are. 
[Claim 31] The limitation “less than about 8 seconds” is indefinite.  As discussed above, “about” is considered indefinite.  In addition, the claimed range of less than 8 seconds includes 0 seconds.  It is seemingly impossible for any laser treatment of skin to result in a thermal relaxation time of 0 seconds.  Since, an immediate thermal relaxation time is impossible, the claim is indefinite.   Furthermore, “the spot size and spot energy” lack antecedent basis, as no spot size or spot energy are defined in claim 1. 
Furthermore, as discussed above, spot size and/or pulse energy are not the only parameters responsible for thermal relaxation time, as there are many other parameters and conditions that play a factor.  Therefore, the metes and bounds of this specific spot size and pulse energy cannot be determined, as it’s unclear what specific spot size and/or pulse energy is required to provide the claimed function. Applicant is reminded 
[Claim 32] The limitation “is less than the time that adjacent regions of the skin are subject to a laser pulse using the specific pattern and/or sequence” is indefinite, as the spot size and pulse energy are seemingly being defined by an unknown or hypothetical pattern or sequence.  Furthermore, “the specific pattern and/or sequence” lacks antecedent basis, as it’s not clear what pattern or sequence this is referring to.  In addition, this appears to be claiming a product and process of using in the same claim; MPEP 2173.05(p).  Lastly, “the spot size and spot energy” lack antecedent basis, as no spot size or spot energy are defined in claim 1.
[Claim 33] The limitation “the thermal relaxation time is shorter than the length of time for which the skin can withstand the initial temperature rise before damage to the skin is caused.” is indefinite, as it’s unclear if/how it further limits the previously claimed structure.  This appears to be a mere statement of fact and not a limitation that serves to further limit the structure of the claimed device.  Therefore, it’s unclear what is structurally required to meet this limitation.  Furthermore, “the thermal relaxation time” lacks antecedent basis. 
[Claims 34-36] These claims recite pulse energies and/or spot sizes that result in specific thermal relaxation times.  Again, this appears to be mere statements of fact, and it’s unclear if/how these limitations serve to further limit the structure of the claimed device.  It is noted that the claims do not even require the laser to be configured to 
[Claim 37] The limitation “in which skin is not heated to over 44 C for longer than the thermal relaxation time” is indefinite as it is not clear if/how this serves to further limit the structure of the claimed device.  This appears to be directed towards intended use.  The examiner takes the position that any manual treatment (Smits; Pars 0014, 0043 and 0045) is capable of being stopped/moved at any desired time.  It is emphasized that this is in no way tied to any particular structure (sensor, feedback, processor, etc.) and is therefore considered merely intended use. 
[Claim 38] It is unclear if/how this limitation further limits the structure of the claimed device.  Specifically, it is well understood that spot size alone does not define/provide the temperature increase or thermal relaxation time of the skin.  Seemingly any spot size can provide a specific temperature rise or thermal relaxation time, depending on the many, many other factors of the light and skin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6-8, 10-18, 22, 24-29 and 31-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0149843 to Smits et al. in view of US 2009/0259218 to Bitter et al OR US 2018/0177550 to Anderson et al.
[Claims 1 and 25] Smits discloses a skin tattoo removal system (Figs. 1 and 2; Title/Abstract) including a laser (12) configured to generate laser light pulses with a pulse width in the range from at least 1.0 ps to less than 35 ps (“pulse durations in the range 100 fsec up to 10 psec” Par 0030, i.e. 0.1 psec to 10 psec; This pulse duration substantially overlaps applicant’s claimed range) and an intensity that delivers a fluence, at a skin depth of between 200-1000 µm below the epidermal surface of the skin (This is merely the inherent/natural depth of dermis where tattoo ink is injected, see Pars 0004, 0008, 0019 and 0026; “The pigmented layer 46 is typically located about 1 to 2 mm beneath the surface of the patent 42” Par 0034, which overlaps applicant’s claimed range), in the range of 0.5-10 J/cm2 (The power density in the focal volume 40 typically needs to be in the range of 1012-1013 Watts/cm2 in order to initiate a multi-photon processing event; Par 0036.  When considering the claimed pulse duration of picoseconds, i.e. 10-12, the resulting fluence overlaps applicant’s claimed range); and in which the system includes a work head (wand 15) mounted on an articulating arm or other mounting system (positioning unit 23) that is configured to enable the work head to be positioned over or adjacent to an area of the patient's skin to be treated (Fig. 2); and in which the work head includes or is connected to a control system (control computer 22) including a processor that is programmed to control automatic scanning of laser light pulses across or over a scanning field to form a predefined pattern (“The the positioning and the focusing requirements of the laser beam, the shot pattern and the specific instructions for the laser positioning system” Pars 0032, 0042 and 0044).
Regarding overlapping ranges, MPEP 2144.05 states “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  Regarding the fluence, it is well understood that Watts x seconds = Joules.  Therefore, considering the disclosed intensity and pulse durations, the examiner contends that the resulting fluence inherently overlaps applicant’s claimed range.   For example for an intensity of 1012  W/cm2 and a pulse duration of 10-12 seconds (1 picosecond), the resulting fluence is 1 J/cm2.  Furthermore, it is well understood that fluence at a specific depth within the skin depends on numerous factors, including but not limited to, wavelength, depth of the target within the skin, density of skin, color of the skin, any intervening anatomical structures, etc. which all affect the absorption of light.  Therefore, if applicant disagrees that Smits explicitly teaches an overlapping range (when considering the disclosed pulse durations and required intensities, as discussed above), then the examiner contends that the laser is at the very least capable of achieving the claimed fluence, depending on the numerous factors detailed above.

[Claim 2] The examiner contends that “the positioning and the focusing requirements of the laser beam, the shot pattern and the specific instructions for the laser positioning system” requires at the very least location, size and shape of the scanning field. 
[Claim 3] Pars 0042-0045 discuss imaging and generating a map of the tattoo, determines a patient-specific procedure, including the positioning and the focusing requirements of the laser beam, the shot pattern and the specific instructions for the laser positioning system, as well as a computer controlled positioning system that positions the laser beam, based on the determined laser parameters.  The reference distinguishes between manual and computer controlled treatment, therefore the examiner interprets the computer controlled treatment as automatic.  If applicant disagrees, then the examiner contends that automating a manual activity is obvious; MPEP 2144.05.

[Claims 6 and 7] Smits discloses that the shot pattern and positioning/focusing requirements of the laser beam are based on the image/map of the tattoo, clearly this results in several different scanning fields of different sizes and/or shapes.  Specifically, tattoos come in all different shape, sizes and depths, therefore every tattoo will result in a different scanning field of different sizes and/or shapes, and this will be based on the size/shape of the tattoo being treated.  The specific size claimed is considered an obvious design choice and optimization of a result effective variable; See MPEP 2144.05 and MPEP 2144.04 (changes in size/shape).   Furthermore, it is known that tattoos can be and are larger than 100mm x 100 mm. 
[Claims 8 and 12] Smits discloses a topography measuring instrument (“A precise map of the tattoo may then be created from a white light image of the tattoo obtained by, for instance, a camera 34, that may be a CCD camera, and the imaging telescope 32 operating under the control of the control computer 22. Using image processing techniques, details of the physical location of the tattoo pigments may be obtained, including the depth of the pigmented layers.” Par 0042).  The “precise map” and “details of the physical location of the tattoo pigments may be obtained, including the depth of the pigmented layers” clearly relate to a 3D map and the topography of the area to be treated.  The map and the details of the physical location of tattoo pigments 
[Claim 10]  It’s clear that arm/mounting system (positioning unit 23) is under the control of a control computer (22) and the work head (15) is directed to the area by a laser positioning system that may be part of the positioning unit (23). Or the work head can be moved manually via the support of the positioning unit. See Pars 0032, 0044-45.  Again, these functions have not been tied to a processor/controller, therefore the examiner contends that the arm/mounting system is configured to move the work head in any manner to cover the whole treatment area. 
	[Claim 11] Smits discloses “The delivery wand 15 may be operated by hand, or may be supported by a positioning unit 23 that may be under the control of a control computer 22.” (Par 0032) or a combination of the two (Par 0014).  This is considered a system that is configured to switch between a first mode (manual) and a second mode (computer-controlled). Furthermore, the positioning unit (23) is considered an automated positioning device. 
[Claim 13] Smits discloses a detector, e.g. photodiode, configured to test the positioning, specifically distance of the laser (Pars 0033 and 0037).  Smits fails to explicitly disclose the location of this “suitable located photo-diode”, but the examiner contends that this is merely an obvious design choice, as it would be obvious to place 
[Claim 14] The examiner contends that the computer controlled positioning system meets the definition of a robotic system.  Specifically “a robot is a machine—especially one programmable by a computer—capable of carrying out a complex series of actions automatically”.  If applicant disagrees, the examiner contends that automating a manual activity is obvious; MPEP 2144.04. 
[Claim 15] Smits discloses a spacer (Par 0047)
[Claims 16, 17 and 24] Smits discloses “The second laser beam provides a signal that can be used to monitor the distance between the delivery wand 15 and the surface of the skin 42. The guidance light beam 29 may also be used to infer the distance from the short focal length lens 38 to the pigmented layer 46 comprising the tattoo. This signal may be used to generate a feedback control output that will shut off the femtosecond laser pulses 13 when one or both of these distances exceed some minimum and maximum limits.  For instance, the femtosecond pulses 13 may be blocked by, for instance the delivery optic 16 if the distance from a front surface of the short focal length lens 38 to the pigmented layer 46 is, for instance, greater than 2 mm, or is outside a range of 0.5 to 2.5 mm. These limits are set to prevent undesirable interactions of the laser with tissue outside the pigmented layers comprising the tattoo, and also to ensure operator safety.”  This is interpreted as a movement sensor, as the distance between the work head and the skin of the patient will change when either the patient or the work head moves. This is also considered an imaging system configured to enable the laser to be incident on the tissue only when the system automatically 
[Claim 18] Smits discloses “A precise map of the tattoo may then be created from a white light image of the tattoo obtained by, for instance, a camera 34, that may be a CCD camera, and the imaging telescope 32 operating under the control of the control computer 22. Using image processing techniques, details of the physical location of the tattoo pigments may be obtained, including the depth of the pigmented layers.” (Par 0042).  This is considered an automated imaging system configured to determine a shape of the tattoo and detect pigmented areas. 
[Claim 22] Smits discloses “Using image processing techniques, details of the physical location of the tattoo pigments may be obtained, including the depth of the pigmented layers”.  In order to determine depth of pigmented layers (plural) the examiner contends that the camera (34) and imaging telescope (32) are a 3D depth sensor that are capable of performing the intended use.  Furthermore, Smits discloses a laser lens focusing system arranged to change the depth/distance of the focal spot within tissue (44, Par 0037) based on the determined location of the pigments; See also “the focusing requirements of the laser beam” Par 0042. 
[Claim 26-29] Smits discloses a pulse width/duration of 100 fsec up to 10 psec  (Par 0030, equivalent to 0.1 psec to 10 psec), a pulse energy of 2 mJ (Abstract), a repetition rate of 1-10 kHz (Abstract) and a spot size, i.e. focal volume, of 0.5 mm in diameter or smaller (Par 0035), which either anticipate or substantially overlap applicant’s claimed range; MPEP 2131.03 and 2144.05. 

[Claims 39 and 40] Smits explicitly discloses “This computer-generated procedure may include calculating the necessary laser parameters such as, but not limited to, the power per shot, the number of shots, the repetition rate, the positioning and the focusing requirements of the laser beam, the shot pattern and the specific instructions for the laser positioning system.” (Par 0042), but fails to explicitly disclose if these shots, i.e. light pulse spots, overlap or not.  However, since there are only two options, these spots/shots either overlap or they don’t, and applicant has failed to provide any criticality to either option, the examiner contends that it would be obvious to try either of these two known options in order to provide the most effective treatment.  Furthermore, Anderson explicitly teaches overlapping spots (Par 0141).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smits and Bitter/Anderson as applied to claim  above, and further in view of US 6,585,725 to Mukai.
Smits and Bitter/Anderson are discussed above.  Specifically, Smits discloses a programmed controller that provides an automated scan pattern, but fails to disclose the . 

Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Smits as applied to claim 1 above, and further in view of US 2008/0033410 to Rastegar.
[Claim 19] Smits is discussed above, but fails to explicitly disclose a feature or edge detection system.  However, in the same field of endeavor, Rastegar discloses a recognition system to detect the colors in the tattoo (Par 0127).  This is considered feature detection, as color of a tattoo is a feature of the tattoo.  Furthermore, Rastegar teaches “any other commonly used recognition algorithms and/or their combinations may also be used” (Par 0044).  Therefore, if applicant disagrees that the detection of a color within a tattoo is a feature detection sub-system, the examiner takes the position that feature or edge detection is a known and commonly used recognition algorithm and based on the teaching of Rastegar it would be obvious to use/include.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Smits to include the 
[Claim 23] Smits is discussed above, including a viewing monitor (24) connected to a camera (34) to monitor the progress of the treatment (Par 0043), but fails to explicitly disclose that an outline of the scanning field is superposed on an image of the subject’s skin.  However, in the same field of endeavor, Rastegar discloses “interactively circumscribe the treatment areas on a video screen” (Par 0051); This is interpreted as an outline of the scanning field that is superposed on an image of the subject’s skin.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Smits to include superposed outline of the scanning field on an image of the patient’s skin, as taught by Rastegar as a known way to visualize the treatment area.

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smits as applied to claim 1 above, and further in view of US 2005/0154381 to Altshuler et al.
Smits is discussed above, including using white light (which includes multiple wavelengths of light) to image the tattoo prior to treatment (Par 0042), but fails to explicitly teach using UV and IR light sources.  Furthermore, the reference fails to disclose that the imaging light sources are included in the work head.  However, in the same field of endeavor, specifically laser dermatological treatment devices, Altshuler discloses an image capture devices that uses UV, visible and IR light sources to illuminate/image various superficial targets, specifically pigment, at various depths within the skin (Par 0086).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Smits with the specific imaging system, including UV, visible and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The use of raster scan patterns in laser tattoo removal procedures is well-known: US 2010/0049180 to Wells (Pars 0019 and 0022; US 2012/0010603 to Milner (Par 0098, 0123 and 0164) and US 2019/0314085 to Dresser (Fig. 23A; Pars 0079, 0108 and 0129). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792